 


110 HRES 217 EH: Expressing the sense of the House of Representatives concerning the 50th anniversary of the flooding of Celilo Falls.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 217 
In the House of Representatives, U. S.,

April 17, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives concerning the 50th anniversary of the flooding of Celilo Falls. 
 
 
Whereas Celilo Falls, located near The Dalles, Oregon, was a great fishing and trading location for Indian tribes and has been called the Wall Street of the West by historians; 
Whereas artifacts suggest tribes as far as Alaska, the Great Plains and the Southwest United States came to trade and fish at Celilo for over 10,000 years; 
Whereas the Umatilla, Nez Perce, Yakama and Warm Springs tribes reserved their fishing rights at their usual and accustomed places, including Celilo, when they signed treaties with the United States; 
Whereas on March 10, 1957, to provide hydroelectricity and irrigation, The Dalles Dam was constructed; 
Whereas the completion of the dam inundated Celilo in six hours, quickly changing the way of life for tribes that fished at Celilo; and 
Whereas tribes still live and fish along the river, exercising their treaty rights agreed with the Congress of the United States: Now, therefore, be it  
 
That the House of Representatives recognizes the 50th anniversary of the flooding of Celilo Falls and the change of life it imposed upon tribal peoples. 
 
Lorraine C. Miller,Clerk.
